Citation Nr: 0107438	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970 with prior and subsequent service in the United States 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The appellant contends, in essence, that he also injured both 
of his shoulders in the incident during active duty for 
training in July 1978 when he injured his left wrist.  In the 
November 1999 rating decision appealed by the veteran, the RO 
found the veteran's claim to be not well grounded. 

Although the RO provided the veteran with a VA examination in 
June 1999, the examination report is not adequate for 
adjudication purposes.  In this regard, the Board notes that 
the examiner diagnosed bilateral shoulder strain, but did not 
provide an opinion as to the etiology of the disorder.  In 
addition, other medical evidence of record indicates that the 
veteran has degenerative joint disease of the shoulders.  

The Board further notes that the veteran has not been 
requested to submit evidence, such as statements from 
witnesses, supportive of his contention that his shoulders 
were injured in the July 1978 incident.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claim for service connection for a 
bilateral shoulder disability.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
treatment records identified by the 
veteran, which have not been previously 
obtained.

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  The veteran should be requested to 
submit evidence, such as statements from 
witnesses, supportive of his contention 
that the his shoulders were injured in 
the July 1978 incident.

4.  Thereafter, the RO should arrange for 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present bilateral shoulder disability.  
All necessary tests and studies should be 
conducted, and all findings should be 
reported in detail.  The claims file must 
be made available for review by the 
examiner, and the examination report must 
reflect that the physician reviewed the 
claims file.  Based upon the examination 
results and a review of the claims file, 
the examiner should provide an opinion 
with respect to each currently present 
chronic shoulder disorder as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service.  A complete rationale for all 
opinions expressed must be provided in a 
typewritten report.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examination and opinion, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  In 
addition, the RO should undertake any 
other action required to comply with the 
VCAA.

6.  Then, the RO should readjudicate the 
issue on appeal.  

7.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




